 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE CLARK,                                       No. 2:17-cv-02574 TLN GGH P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    RAYTHEL FISHER, JR.,
15                       Respondent.
16

17          On September 4, 2018, the court dismissed petitioner’s petition and motion for stay and

18   abeyance. ECF No. 29. Petitioner was granted 30 days to file an amended petition in compliance

19   with the instructions provided in the order. Id. On December 17, 2018, the court issued an order

20   again ordering the petitioner to file an amended petition within 30 days. ECF No. 32. The court

21   rejected petitioner’s submission as a petition, ECF No. 30, based on petitioner’s piecemeal

22   response to part of his claims but not all, and accordingly ordered petitioner to file an amended

23   petition consistent with the court’s instructions. ECF No. 32. Petitioner was advised that the

24   December 17, 2018 order, like the September 4, 2018 order, was not optional and that “[i]f the

25   amended petition is not filed in accordance with the terms of this Order, a recommendation will

26   be made that the entire action be dismissed.” Id. Plaintiff has not responded to the court’s orders,

27   nor taken any action to prosecute this case.

28   ////
                                                       1
 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Any response to the objections shall be filed and served within
 9   fourteen days after service of the objections. The parties are advised that failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
11   Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: February 6, 2019
                                              /s/ Gregory G. Hollows
13                                    UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
